Exhibit 10.1

     
 
  Ford Motor Company
 
  One American Road
 
  Dearborn, Michigan 48126

(FORD LOGO) [k35009k3500901.gif]

     
 
             August 14, 2008
 
   
Visteon Corporation
  Deutsche Bank Trust Company Americas
One Village Center Drive
  60 Wall Street, 27th Floor, Mail Stop: NYC60-2710
Van Buren Twp., MI 48111
  New York, NY 10005
Attn: John Donofrio, General Counsel
  Attn: Luigi Sacramone, Escrow Team
Facsimile 734-710-7132
  luigi.sacramone@db.com
jdonofri@visteon.com
   

     
Re:
  Escrow Agreement dated October 1, 2005 (the “Agreement”) among Ford Motor
Company, Visteon Corporation and Deutsche Bank Trust Company Americas (“Escrow
Agent”)

Dear Messrs. Donofrio and Bayne:

    Please confirm by signing below the following changes to the Agreement:   1.
  Within five business days after the date hereof, Ford shall deposit an
additional Fifty Million ($50,000,000) Dollars into the Escrow Fund.   2.  
Section 1.1 of the Agreement is amended and restated to read as follows:

1.1 Amount of Deposit. Pursuant to the Visteon “A” Transaction Agreement, Ford
shall deposit with the Escrow Agent on the date hereof (or, if the date hereof
is not a Business Day, then the next Business Day thereafter) the sum of Four
Hundred Million Dollars ($400,000,000). This amount shall constitute a separate
escrow fund (together with such other amounts that may be deposited by Ford with
the Escrow Agent pursuant to the terms of a letter agreement dated August 14,
2008 or otherwise (the “Additional Escrow Monies”) , the “Escrow Fund”) to be
governed by the terms of this Agreement.

3.   Section 3.1 of the Agreement is amended and restated to read as follows:

3.1 Uncontested Reimbursements. If, within fifteen (15) Business Days after a
Request for Escrow Reimbursement is received by the Escrow Agent and Ford
pursuant to subsection 2.1, Ford has not delivered its objection to such Request
for Escrow Reimbursement in writing to Visteon and the Escrow Agent, then the
Escrow Agent shall distribute to Visteon from the Escrow Fund the amount
requested in the Request for Escrow Reimbursement; provided, however, that
(i) until such time that the disbursements from the Escrow Fund exceed Two
Hundred Fifty Million Dollars ($250,000,000) (the “Initial Date”), the Escrow
Agent shall disburse 100% of any Request for Escrow Reimbursement, (ii) after
the Initial Date, an amount equal to the Escrow Earnings as of the Initial Date
(less any amounts paid or payable to the Escrow Agent or other third parties
pursuant to subsection 3.3 and Sections 4, and 7 of this Escrow Agreement up to
and including the Initial Date) (“Special Escrow Earnings”) will also be
available for disbursement at 100% of any Request for Escrow Reimbursement,
(iii) after the Initial Date and the disbursement of all Special Escrow Earnings
and prior to the deposit of the Additional Escrow Monies into the Escrow Fund,
the Escrow Agent shall disburse only 50% of any Request for Escrow
Reimbursement; (iv) after the Initial Date and the disbursement of all Special
Escrow Earnings and after

 



--------------------------------------------------------------------------------



 



Page 2 of 2
August 14, 2008
the deposit of the Additional Escrow Monies into the Escrow Fund in accordance
with this Agreement, the Escrow Agent may again disburse 100% of any Requests
for Escrow Reimbursement up to the amount of the Additional Escrow Monies;
(v) after the full amount of the Additional Escrow Monies has been disbursed,
the Escrow Agent shall disburse only 50% of any Requests for Escrow
Reimbursement; provided that the total amount of any Requests for Escrow
Reimbursement disbursed at 50% under clauses (iii) and (v) may not exceed One
Hundred Fifty Million Dollars ($150,000,000), and (vi) any remaining amounts in
the Escrow Fund will be available for disbursement at 100% of any Request for
Escrow Reimbursement. For example, if, after the Initial Date and the
disbursement of all of the Special Escrow Earnings and either prior to the
deposit of the Additional Escrow Monies or after all of the Additional Escrow
Monies have been disbursed, Visteon submits a Request for Escrow Reimbursement
in the amount of $5 million, then the Escrow Agent shall disburse only
$2.5 million with respect to such request. If, however, after the disbursement
of the Special Escrow Earnings and Four Hundred Fifty Million Dollars
($450,000,000), Visteon submits a Request for Escrow Reimbursement in the amount
of $5 million, then the Escrow Agent shall disburse to Visteon with respect to
such request the lesser of the amounts remaining in the Escrow Fund and $5
million. If Ford has delivered its objection to all or any portion of such
Request for Escrow Reimbursement, then notwithstanding the foregoing provisions
of this subsection, the Escrow Agent may distribute to Visteon from the Escrow
Fund only such amounts permitted under subsection 3.2 hereof.

3.   Section 5 of the Agreement is amended to remove Weil, Gotshal & Manges LLP
from the list of Visteon notice recipients.

All terms with initial capitalization used herein shall have the meanings
specified in the Agreement. All other terms and conditions of the Agreement
remain unchanged and in full force and effect.

           
Sincerely,
      /s/ Peter J. Sherry       Secretary           

Agreed:

                  Deutsche Bank Trust Company Americas   Visteon Corporation    
 
               
By:
  /s/ Luigi Sacramone   By:   /s/ Heidi A. Sepanik    
 
               
 
                Title: Associate   Title: Secretary    

 